Order entered OctobeeiC, 2012




                                                In The
                                        Court of Speedo
                             if iftb 1113i5stritt of Mexati at riatfati
                                         No. 05-12-00223-CR

                              TIWIAN LAQUINN SKIEF, Appellant

                                                  V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the Criminal District Court No. 5
                                     Dallas County, Texas
                             Trial Court Cause No. F10-35936-L

                                                ORDER
        By letters dated September 12, 2012 and October 5, 2012, the Court notified the trial

court that the certification of appellant's right to appeal required by Texas Rule of Appellate

Procedure 25.2 has not yet been filed. In each letter, we asked the judge to review the record and

to file, within ten days, a certification that accurately reflects the trial court proceedings. To

date, we have not received the certification of appellant's right to appeal or any response from

the trial court regarding the status of the certification. The appeal cannot proceed until the

certification of appellant's right to appeal.

        Accordingly, this Court ORDERS the trial court to file, within SEVEN DAYS of the

date of this order, a certification of appellant's right to appeal that accurately reflects the trial

court proceedings.
         We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Carter Thompson, Presiding Judge, Criminal District Court No. 5, and to counsel for

all parties.


                                                   J
                                                   DAVID L. BRIDGES
                                                   JUSTICE